Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 113, and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Johnson et al.
Johnson et al. (2004/0083671) inherently (see MPEP 2163.07(a)) disclose the process for manufacturing a known product. Specifically, Johnson et al. disclose a method of providing transportable container comprising:
a container (10), wherein the container comprises: two sidewalls (12); a front wall (16); and a floor (FIG.1),
wherein the two sidewalls, the front wall and the floor are structural components of the container; and
attaching a mating assembly to the container, wherein the mating assembly is attached to the container and comprises:
two or more rails (60) directly secured to an underneath plane of the floor, 
wherein the two or more rails are matingly engage (are capable of engaging the container) with two or more hoist rails of a conventional roll-off truck; 
two or more rear rollers (70); and a loading assembly (57).
Johnson et al. further provides the step of transporting the container from a first location to a second location (see [0027] where container can be loaded or unloaded from vehicle 50 and can be transported by container ship, rail, or air). 
A PHOSITA understands that in order to produce the product of Johnson et al. one would necessarily have to perform the functional steps provided in the method claims including: providing a transportable container; and attaching the mating assembly. None of these recited steps would have been unexpected. 

    PNG
    media_image1.png
    363
    571
    media_image1.png
    Greyscale

Examiner asserts there is no specific step which is not inherently anticipated by the reference. The process of making the product is not unexpected but is anticipated by Johnson et al. 
After the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to appellant to ‘prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.’” In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
For claim 2, the two or more rails are outside rails.
For claim 6, the container has a roof.  
For claim 7, the container has typical ISO length dimensions inherently in the range of about 1 feet to about 45 feet, width dimensions in the range of about 5 feet to about 10 feet, and height dimensions in the range of about 1 feet to about 15 feet. 
For claim 8, the container is made from materials selected from the group consisting of metals, metal alloys, non-flexible plastics, wood materials, sheetrock, and combinations thereof.  
For claim 13, the roll-off truck (FIG.1) comprises a system (54,56,57,58) for loading, transporting, and unloading the container and mating assembly. A PHOSITA understands that an operator would necessarily have to activate the system to load/unload the container. 
For claim 19, the system is a hook/lift system, wherein the loading assembly comprises a frame (FIG.2, above) and a cross bar (57) spanning between two parts of the frame, and wherein the frame is attached to the two or more rails and the front wall of the container.
For claim 20, the hook/lift system comprises: attaching a hook (56) of the roll-off truck (FIG.1) to the cross bar (57) of the loading assembly; and
activating a hydraulic system (hydraulic cylinder 58) of the roll-off truck to load, transport, or unload the transportable container. A PHOSITA understands that an operator would necessarily have to attach the hook (56) on the bar (57) and activate the hydraulic cylinder (58) in order to load/unload the container. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of Johnson et al. (2004/0083671). 
Lutz (4529349) inherently (see MPEP 2163.07(a)) disclose the process for manufacturing a known product. Specifically, the method comprises: 
providing a transportable container, the container (FIG.2) comprises: two sidewalls; a front wall; and a floor; wherein the two sidewalls, the front wall and the floor are structural components of the container, and 
attaching a mating assembly, 

    PNG
    media_image2.png
    314
    464
    media_image2.png
    Greyscale

wherein the mating assembly is attached to the container and comprises: 
two or more rails (66) secured directly to an underneath plane of the floor, 
wherein the two or more rails matingly engage with two or more hoist rails (26,27) of a roll-off truck (FIG.1); two or more front rollers (65); and 

    PNG
    media_image3.png
    408
    688
    media_image3.png
    Greyscale

a loading assembly ((hook and hook plate, FIG.2), and rollers (32). 
Lutz further provides the step of transporting the container from a first location (particular site, Col 2, lines 58-62) to a second location (after being transported). 
A PHOSITA understands that in order to produce the product of Lutz one would necessarily have to perform the functional steps provided in the method claims including: providing a transportable container; and attaching the mating assembly. None of these recited steps would have been unexpected. 
Examiner asserts there is no specific step which is not inherently anticipated by the reference. The process of making the product is not unexpected but is anticipated by Lutz. 
After the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to appellant to ‘prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.’” In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
Lutz lacks the rear rollers, a feature taught by Johnson et al. (2004/0083671) at 70 and it would have been obvious to one of ordinary skill in the art to have provided the rear rollers of Johnson et al. for Lutz in order to facilitate movement of the rear of the container. 
For claim 2, the two or more rails are outside rails.
For claim 3, the mating assembly further comprises one or more front rollers (65) positioned at a front end of the two or more rails.  
For claim 6, the container has a roof (FIG.2).  
For claim 7, the container has typical ISO length dimensions inherent in the range of about 1 feet to about 45 feet, width dimensions in the range of about 5 feet to about 10 feet, and height dimensions in the range of about 1 feet to about 15 feet. 
For claim 8, the container is made from materials selected from the group consisting of metals, metal alloys, non-flexible plastics, wood materials, sheetrock, and combinations thereof.  
For claim 12, the mating assembly and the loading assembly are attached to the container after the container has been transported from a first location to a second location.  
Lutz, as modified, fails to specifically provide the step of attaching the mating assembly “after” the container has been transported. Specifically, Lutz is silent as to the order of the steps. 
However, a PHOSITA understands that it would have been obvious to have attached the mating assembly prior to (before) transport of the container as an obvious variant. 
The ordering of the steps recited is deemed ordinary and conventional. The ordering of the steps does not add anything that is not already present when considering the steps separately. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract).
As such the claim amounts to nothing significantly more than instructions to assemble the structure and does not require an improved version or arrangement of the recited hardware. Claim 12 does not, for example, purport to improve the functioning of the container itself and does not affect an improvement in any other technology or technical field. Claim 12 at issue amounts to nothing significantly more than instructions that is not enough to transform an abstract idea into a patent-eligible invention. 
	For claim 13, the roll-off truck comprises a system for loading, transporting, and unloading the container and mating assembly (FIG.1). A PHOSITA understands that an operator would necessarily have to activate the system to load/unload the container. 
For claim 14, the system utilizes two or more hoist frames (which is made up of the hoist rails) located on the roll-off truck that matingly engage with the two or more rails of the mating assembly.  
For claim 15, the loading assembly is secured to the two or more rails or the two or more rails and the front wall of the container.  
For claim 16, the loading assembly comprises a hook plate, a hook, and two front rollers.  
For claim 17, the system is a cable/winch system.  
For claim 18, the roll-off truck comprises a hook for engaging with the hook of the loading assembly, and wherein the container is loaded or unloaded from the roll-off truck via attachment of the hooks and activating a hydraulic system of the roll-off truck for moving the container. 
Here again, a PHOSITA understands that an operator would necessarily have to attach the hook (50A) on the free end of the cable (50, FIG.1) of the cable/winch system and “pay out” (paid-out) the cable to attached with hook (70, FIG.2) on the container prior to activating in order to load/unload the container. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz, as modified, and further in view of Bloom et al. 
For claims 4-5, Lutz fails to provide for two or more legs attached to the underneath plane of the floor and located near the front wall of the container, the legs being height adjustable.  
This feature is taught by Bloom et al. at 25 [0028] and it would have been obvious to one of ordinary skill in the art to have provided the legs of Bloom et al. for the container of Lutz in order to allow the legs to be retracted during loading and unloading of the container and expanded during use to support the container in a level orientation. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz, as modified, and further in view of Bloom et al. 
For claims 9-10, Lutz fails to include the mating assembly further comprises two or more cross member supports, wherein the two or more cross member supports are secured to the underneath plane of the floor, and the two or more rails are secured to the two or more cross member supports via spot welding or bolts and nuts.  
These features are taught by Bloom et al. at 27 [0026] and it would have been obvious to one of ordinary skill in the art to have provide Lutz with the cross members of Bloom et al. in order to increase the structural integrity of the container. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz, as modified, and further in view of Acosta (2005/0056640). 
For claim 11, Lutz, as modified, is silent on the mating assembly further comprising multiple gussets as recited. Acosta teach the use of multiple gussets (at least seen in FIG. 33) for securing two rails to two cross member supports. 
It would have been obvious to one of ordinary skill in the art to provide gussets as taught by Acosta between the rails and cross member supports of Lutz, as modified, for added support.  

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. in view of Lutz (4529349). 
Bloom et al. (2019/0144201) inherently (see MPEP 2163.07(a)) disclose the process for manufacturing a known product. Specifically, the method comprises: 
providing a transportable container, the container (10) comprises: two sidewalls; a front wall; and a floor; and

    PNG
    media_image4.png
    334
    335
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    236
    328
    media_image5.png
    Greyscale

attaching a mating assembly, wherein the mating assembly is attached to the container and comprises: 
two or more rails (26) secured to an underneath plane of the floor, 
wherein the two or more rails matingly engage with two or more hoist rails (126,127) of a roll-off truck (FIG.6); two or more rear rollers (24); and 
a loading assembly ((hook and hook plate, FIG.7), and rollers, not shown.  
A PHOSITA understands that in order to produce the product of Lutz one would necessarily have to perform the functional steps provided in the method claims including: providing a transportable container; and attaching the mating assembly. None of these recited steps would have been unexpected. 
Examiner asserts there is no specific step which is not inherently anticipated by the reference. The process of making the product is not unexpected but is anticipated by Lutz. 
After the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to appellant to ‘prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.’” In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
Bloom et al. fails to provide wherein the two sidewalls, the front wall and the floor are structural components of the container and wherein the two or more rails of the mating assembly are directly secured to an underneath plane of the floor.
These features are taught by Lutz. 
Lutz (4529349) teaches a transportable container comprising: 
a container, wherein the container (FIG.2) comprises: two sidewalls; a front wall; and a floor; wherein the two sidewalls, the front wall and the floor are structural components of the container, and a mating assembly, 
wherein the mating assembly is attached to the container and comprises: 
two or more rails (66) secured directly to an underneath plane of the floor, 
wherein the two or more rails matingly engage with two or more hoist rails (26,27) of a roll-off truck (FIG.1); two or more front rollers (65); and 
a loading assembly ((hook and hook plate, FIG.2), and rollers (32). 
It would have been obvious to one of ordinary skill in the art to have provided the rails of Bloom et al. directly secured to an underneath plane of the floor as taught by Lutz in order to provide the container directly on the rails thus eliminating the need for a subfloor. 
For claim 2, the two or more rails are outside rails.
For claim 3, the mating assembly further comprises one or more front rollers (disclosed, not shown) positioned at a front end of the two or more rails.  
For claim 4, further two or more legs (25) are attached to the underneath plane of the floor and located near the front wall of the container.  
For claim 5, two or more legs are height adjustable.  
For claim 6, the container has an open top or further comprises a roof.  
For claim 7, the container has length dimensions in the range of about 1 feet to about 45 feet, width dimensions in the range of about 5 feet to about 10 feet, and height dimensions in the range of about 1 feet to about 15 feet. 
For claim 8, the container is made from materials selected from the group consisting of metals, metal alloys, non-flexible plastics, wood materials, sheetrock, and combinations thereof.  
For claim 9, mating assembly further comprises two or more cross member supports (27), wherein the two or more cross member supports are secured to the underneath plane of the floor.  
For claim 10, the two or more rails are secured to the two or more cross member supports via spot welding or bolts and nuts.  
For claim 12, the mating assembly and the loading assembly are attached to the container after the container has been transported from a first location to a second location.  
Bloom et al., as modified, fails to specifically provide the step of attaching the mating assembly “after” the container has been transported. Specifically, Bloom et al. is silent as to the order of the steps. However, a PHOSITA understands that it would have been obvious to have attached the mating assembly prior to (before) transport of the container as an obvious variant. 
The ordering of the steps recited is deemed ordinary and conventional. The ordering of the steps does not add anything that is not already present when considering the steps separately. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract).
As such the claim amounts to nothing significantly more than instructions to assemble the structure and does not require an improved version or arrangement of the recited hardware. 
Claim 12 does not, for example, purport to improve the functioning of the container itself and does not affect an improvement in any other technology or technical field. Claim 12 at issue amounts to nothing significantly more than instructions that is not enough to transform an abstract idea into a patent-eligible invention. 
For claim 13, the roll-off truck comprises a system for loading, transporting, and unloading the container and mating assembly (FIG.6). A PHOSITA understands that an operator would necessarily have to activate the system to load/unload the container. 
For claim 14, the system utilizes two or more hoist frames (which is made up of the hoist rails) located on the roll-off truck that matingly engage with the two or more rails of the mating assembly.  
For claim 15, the loading assembly is secured to the two or more rails or the two or more rails and the front wall of the container.  
For claim 16, the loading assembly comprises a hook plate, a hook, and two front rollers.  
For claim 17, the system is a cable/winch system.  
For claim 18, the roll-off truck comprises a hook for engaging with the hook of the loading assembly, and wherein the container is loaded or unloaded from the roll-off truck via attachment of the hooks and activating a hydraulic system ([0039, 41-42], claim 19) of the roll-off truck for moving the container.
Here again, a PHOSITA understands that an operator would necessarily have to attach the hook (150A, FIG.6) on the free end of the cable (150) of the cable/winch system to attach with hook (31, FIG.7) on the container prior to activating to allow the hook to be “drawn along” the length of the rails for loading/unloading the container. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al., as modified, as applied above in view of Acosta (2005/0056640). 
For claim 11, Bloom et al., as modified, is silent on the mating assembly further comprising multiple gussets as recited. Acosta teach the use of multiple gussets (at least seen in FIG. 33) for securing two rails to two cross member supports. 
It would have been obvious to one of ordinary skill in the art to provide gussets as taught by Acosta between the rails and cross member supports of Bloom et al. for added support.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure disclose roll-off containers or containers which can be lifted onto a vehicle for transport. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616